 1   BOHM LAW GROUP, INC.
     LAWRANCE A. BOHM (State Bar No. 208716)
 2   ZANE E. HILTON (State Bar No. 305207)
     DEREK K. ULMER (State Bar No. 318255)
 3   4600 Northgate Boulevard, Suite 210
     Sacramento, California 95834
 4   Telephone: (866) 920.1292
     Facsimile:   (916) 927.2046
 5
     BOUCHER LAW
 6   ROBERT L. BOUCHER (State Bar No. 244760)
     2121 Natomas Crossing Drive, Suite 200-389
 7   Sacramento, California 95834
     Telephone: (916) 974.9756
 8
     Attorneys for Plaintiff
 9   JOHN ROITINGER

10   LAFAYETTE & KUMAGAI LLP
     GARY T. LAFAYETTE (State Bar No. 088666)
11   Email: glafayette@lkclaw.com
     BRIAN H. CHUN (State Bar No. 215417)
12   Email: bchun@lkclaw.com
     BARBARA L. LYONS (State Bar No. 173548)
13   Email: blyons@lkclaw.com
     1300 Clay Street, Suite 810
14   Oakland, California 94612
     Telephone: (415) 357-4600
15   Facsimile: (415) 357-4605

16   Attorneys for Defendants
     PRUDENTIAL FINANCIAL, INC., PRUDENTIAL
17   ANNUITIES LIFE ASSURANCE CORPORATION, and
     THE PRUDENTIAL INSURANCE COMPANY OF AMERICA
18

19                                UNITED STATES DISTRICT COURT
20                                EASTERN DISTRICT OF CALIFORNIA
21   JOHN ROITINGER,                                  Case No. 2:19-CV-01248-WBS-EFB
22                  Plaintiff,                        JOINT STIPULATION TO EXTEND
                                                      TIME FOR DEFENDANTS TO FILE
23   vs.                                              A RESPONSE TO COMPLAINT
24   PRUDENTIAL FINANCIAL, INC.;                      (Local Rule 144)
     PRUDENTIAL ANNUITIES;
25   PRUDENTIAL INSURANCE COMPANY                     Complaint Filed: June 4, 2019
     OF AMERICA, INC.; DOES 1 through 20,             Action Removed: July 5, 2019
26   inclusive,
27                  Defendants.
28
                                                                                       1
     JOINT STIPULATION TO EXTEND TIME FOR DEFENDANTS TO FILE A RESPONSE TO
     COMPLAINT (Case No. 2:19-CV-01248-WBS-EFB)
 1          Plaintiff John Roitinger (“Plaintiff”) and Defendants Prudential Financial, Inc., Prudential
 2   Annuities Life Assurance Corporation and The Prudential Insurance Company of America
 3   (“Defendants”) (collectively referred to as the “Parties”) submit this joint stipulation to continue
 4   the date for Defendants to file a response to Plaintiff’s Complaint pursuant to Local Rule 144.
 5          WHEREAS, on or about June 4, 2019, Plaintiff filed the underlying civil complaint
 6   (“Complaint”);
 7          WHEREAS, Summons and Complaint were served on each Defendant on June 5, 2019;
 8          WHEREAS, Defendants removed the action to this Court on July 5, 2019;
 9          WHEREAS, a response to the Complaint is due on July 12, 2019;
10          WHEREAS, the Parties stipulate to extend the time for Defendants to file a response to
11   the Complaint for 28 days, or August 9, 2019;
12          WHEREAS, this is the first request for a continuance submitted by the Parties.
13          IT IS HEREBY STIPULATED and agreed to by the Parties, by and through their
14   attorneys of record herein, that the due date for Defendants to file a response to the Complaint is
15   extended for 28 days, up to and including August 9, 2019.
16

17                                                         Respectfully Submitted,
18                                                         BOUCHER LAW
19   Dated: July 11, 2019                                  /s/ Robert L. Boucher
                                                           Robert L. Boucher
20                                                         Attorney for Plaintiff JOHN ROITINGER
21
     Dated: July 11, 2019                                  LAFAYETTE & KUMAGAI LLP
22
                                                           /s/ Brian H. Chun
23                                                         BRIAN H. CHUN
                                                           Attorneys for Defendants
24                                                         PRUDENTIAL FINANCIAL, INC.,
                                                           PRUDENTIAL ANNUITIES LIFE
25                                                         ASSURANCE CORPORATION, THE
                                                           PRUDENTIAL INSURANCE OF
26                                                         AMERICA
27

28
                                                                                                        2
     JOINT STIPULATION TO EXTEND TIME FOR DEFENDANTS TO FILE A RESPONSE TO
     COMPLAINT (Case No. 2:19-CV-01248-WBS-EFB)
 1                                              ORDER
 2
            Pursuant to the Stipulation above, it is hereby ORDERED that:
 3
            The due date for Defendants to file a response to the Complaint is extended for 28 days,
 4
     up to and including August 9, 2019.
 5

 6
            IT IS SO ORDERED.
 7
            Dated: July 11, 2019
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                                                                       3
     JOINT STIPULATION TO EXTEND TIME FOR DEFENDANTS TO FILE A RESPONSE TO
     COMPLAINT (Case No. 2:19-CV-01248-WBS-EFB)
